DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			STATUS OF APPLICATION
The A.NA of 2/1/2022 has been entered, as it just takes dependent claims 13-14 and turns them into new independent claims 15-16.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hao Tung on 10/20/2021.
The application has been amended as follows: 
Claim 4 (Currently Amended) A system comprising:
a centrifuge;
a transfer 
a holding vessel comprising a holding vessel internal cavity having a[[n]] holding vessel opening, wherein said holding vessel opening is configured to provide said at least a portion of the [[a]] small volume fluid sample to said transfer vessel;
wherein the centrifuge is configured for receiving the holding vessel with the holding vessel opening positioned in or near the opening of [[a]] the transfer vessel;
is configured to position[[s]] the holding vessel opening and the opening of the transfer vessel in position during centrifugation by the centrifuge effective that said at least a portion fraction of the small volume fluid sample flows from the holding vessel internal cavity into the transfer vessel.
Claim 14 (NEW): The system of claim 4, wherein said transfer vessel has at least one of the following:  a bar code, a QR code, a serial number, a tag, an identifying sign, an identifying mark, or an identifying attachment.

Allowable Subject Matter
Claims 4, 15 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Jahn (US 5,275,731) teaches a system (as illustrated in Figure 9) comprising a transport (or transfer) vessel (referred to as a pipette tip 14) (see Figure 9 and Col. 8, line 53 – 68) comprising: an internal cavity (referred to as collection chamber 25a) having an opening (formed at attachment with seal 24, with a central separation body 27 adapted to interfit with the open end of collection tube 2), wherein said opening is configured to receive at least a portion of a small volume fluid sample from a holding vessel (referred to as standard collection tube 2) (see Figure 9 and Col. 8, lines 53-68), and a holding vessel (referred to as a standard collection tube 2) comprising: an internal cavity (referred to as chamber 2a) having an opening, wherein said opening (referred to as an open end) is configured to provide at least a portion of a small volume sample to a transfer vessel (referred to as pipette tip 14) (see Col. 6, lines 26-46, Col. 8, lines 53-68 and Figures 3 and 9). Furthermore, Jahn et al teaches that the assembly shown in 
In addition, Gordon (US 5,976,824) teaches a system (illustrated in Figure 3) comprising a transport vessel (referred to as disposal vessel 40) comprising: an internal cavity (shown in Figure 3, as the region where liquid specimen 39 is formed) having an opening (in stopper 38), wherein said opening is configured to receive at least a portion of a small volume fluid sample from a holding vessel (referred to as collection receptacle 10) (see Figure 3 and Col. 6, lines 8-65), and a holding vessel (referred to as collection receptacle 10) comprising: an internal cavity (shown in Figures 2 and 4) having an opening, wherein said opening (formed in mouth 12) is configured to provide at least a portion of a small volume sample to a transfer vessel (referred to as collection receptacle 40) (see Figure 3 and Col. 6, lines 8-65). Furthermore, Gordon et al teaches that the specimens must be collected in fluid form in a sterile container, sealed and transported to the central centrifugation and extraction site (see Col. 2, lines 12-15). 
However, neither Gordon et al nor Jahn et al teaches a system which includes a centrifuge, wherein the centrifuge is configured for receiving a holding vessel with the holding vessel opening positioned in or near the opening of a transfer vessel (which transfers fluid into the holding vessel); and wherein the centrifuge is configured to position a holding vessel opening and the opening of the transfer vessel in position during centrifugation by the centrifuge effective that said at least a portion fraction of the small volume fluid sample flows from the holding vessel internal cavity into the transfer vessel (as claimed in claim 4). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109. The examiner can normally be reached 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/JENNIFER WECKER/           Primary Examiner, Art Unit 1797